—In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated February 9, 1999, as denied its cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is well settled that summary judgment is a drastic remedy that should be granted only when there are no triable issues of fact (see, Accius v Town of Hempstead, 266 AD2d 247; Akseizer v Kramer, 265 AD2d 356). Since there are numerous triable issues of fact in this case, the Supreme Court properly denied the defendant’s motion (see, Roy McCutcheon, Architect, P. C. v Dolgin, 266 AD2d 368; Gonzalez v Mott Haven Assocs. No. Eight, 265 AD2d 377). Bracken, J. P., S. Miller, Santucci and Thompson, JJ., concur.